Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the communication filed on January 20, 2021, which paper has been placed of record in the file.
2.           Claims 1-27 are pending in this application. 



Information Disclosure Statement
3.        The information disclosure statements (IDS) submitted on January 20, 2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 101
4.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

5.      Claims 1-27 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a system and, therefore, is a machine.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: access the trigger event data…, access the action data…, present a workflow editor user interface to create a workflow…, add a function block: detect a selection…, present a function block in response to detect the selection…, present the function block…, detect an indication the workflow is ready for deployment…, translate the workflow into a logic-based representation of the workflow, and deploying the logic-based representation of the workflow…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of one processor, a memory, and databases, and using the processor to perform accessing, presenting, detecting, translating, and deploying steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of accessing, presenting, detecting, translating, and deploying steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in para [0023] of using well-known computer devices and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 2 recites…perform a particular action of the one or more actions of the workflow…; Claim 5 wherein the trigger events included in the list of trigger events …; Claim 6  recites…generate a definition of the new trigger event…, store the definition of the new trigger vent…; Claim 7 recites …generate a definition of the new action…, store the definition of the new action…; Claim 8 recites …the user-selectable option to add the new action includes…; Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two-part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Regarding independent claims 15 and 27, Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 15 directed to a method, independent 27 directed to a medium, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1-27 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



  Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.     Claims 1-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Milvaney et al. (hereinafter Milvaney, US 2019/0370749).
            Regarding to claim 1, Milvaney discloses a system for building automated workflow sequences associated with a document review platform, the system comprising: 
            a trigger event database configured to store trigger event data (para [0043], FIG. 3, the first menu 310 includes a series or plurality of menu options (“options”) 350. In some implementations, the first menu 310 can include one or more options normally provided when the triggering event is registered by the system).
            an action database configured to store action data (para [0084],  It should be understood that the foregoing is just one example implementation of a collaborative document tagging system in which actions with respect to electronic documents and actions related to workflow stages for specific pieces of content are stored, in a way that relates the associations to the electronic document. Other implementations of such systems will vary at least in the type of data stored, in the manner in which such data is stored, and in how such data is collected from end user applications);
            one or more processors (para [0116], The machine 1600 may include processors 1610, memory 1630, and I/O components 1650, which may be communicatively coupled via, for example, a bus 1602); 
            one or more non-transitory memories coupled to the one or more processors, the trigger event database, and the action database and storing instructions associated with a first application of the document review platform that when executed by the one or more processors, cause the one or more processors to: 
                       access, from the trigger event database, the trigger event data (para [0041], a “trigger event” or “triggering event” refers to an event (or specific sequence of events) associated with a particular use of an application, which is then used to trigger the display of a native control in a native application. In FIG. 3, the triggering event may be understood to include a ‘click’ or other input actions (such as a mouse left-button or right-button click, a touchscreen tap, a selection of data, or other input types). However, in other implementations, a triggering event may occur in response to results from automated intelligent scans or searches of the document and its various content elements by the system. For example, the application can be configured to automatically search the electronic content periodically, substantially continuously, or at intervals determined by an end-user, and identify when a content element should be assigned a specific workflow stage. Thus, in some implementations, a triggering event may occur without input or interaction of an end-user);
                       access, from the action database, the action data (para [0043], FIG. 3, the first menu 310 includes a series or plurality of menu options (“options”) 350. In some implementations, the first menu 310 can include one or more options normally provided when the triggering event is registered by the system, regardless of whether a content element selection has been made, such as “Cut”, “Copy”, “Paste”, and other such options, though in other implementations, only options related to the specific content element selection may be provided);
                       present a workflow editor user interface to create a workflow (para [0041], native controls may include pop-up windows that may be presented to a user via native application user interfaces (UIs), interactive buttons or other objects that may be shown to a user through native application UIs, as well as mechanisms that are native to a particular application for presenting associated content with those native controls; para [0042], In the example of FIG. 3, the native control is presented as a graphical UI (GUI). While the GUI presented is shown as a floating drop-down menu here, in other implementations, the native control can include any other type of user interface such as a pop-up window, a dialog box or window, a window extending from a main menu 302, or other application communication or presentation means. Furthermore, in FIG. 3, the first menu 310 is overlaid on the first application's main interface), the workflow editor user interface including: 
                                  an add function block user-selectable option (para [0044], When a user selects the content option 320, hovers over the content option 320, clicks on the content option 320, or otherwise indicates a desire to view tools and tasks associated with the content option 320, the system may interpret the action as a triggering event. In this case, in response to the triggering event, the first application 210 displays a native control in the form of a first submenu 330, listing a plurality of content sub-options (“content sub-options”) 360 associated with the content option 320);
                                  one or more function blocks of the workflow, wherein the workflow editor user interface adds a function block to the workflow when the workflow editor user interface detects a selection of the add function block user-selectable option (para [0088], FIG. 11, each suggest sub-option can be displayed with an icon that can permit a user to quickly identify the category or task and/or the function of the option. In one implementation, a suggest sub-option may be offered that was previously inputted, added, or otherwise customized by a user. For example, a user may have previously accessed the Settings options for the Collaboration Tools, and manually entered and/or added various suggest options, such as an option labeled “Insert References” configured to open another GUI that includes fields for entry and/or storage of information necessary to generate a reference citation);    
                                         wherein the one or more function blocks include at least one of (i) a user-selectable option to select a trigger event from a list of trigger events populated based on the trigger event data or (ii) a user-selectable option to select an action from a list of actions populated based on the action data (para [0088], Other options could include “Compare Changes” or “Dismiss Suggestion” or “Search Online” or any other review, editing, or commenting option, which can be presented as a suggest sub-option in the second submenu 1130. Each option can also be customized to be associated with specific policy settings, and/or one or more default policy settings. In some implementations, suggest sub-options manually entered by a user can be added to a directory of sub-options that can be stored or retained in local or cloud storage, and can be offered as potential choices during later workflows); and 
                                one or more relationship elements indicating relationships between the one or more function blocks (para [0042],  FIG. 3 is intended to underscore the relationship of the message of the first menu 310 with the first content 250. However, it should be understood that in other implementations, the first menu 310 may be displayed or generated anywhere else on the screen(s) associated with the client's system, including spaced apart from, adjacent to, or around the first application 210);
                    detect an indication that the workflow is ready for deployment, the workflow including one or more trigger events and one or more actions (para [0058], the system may determine a triggering event has occurred before displaying the stage indicator. For example, the first application 210 or other components of the client system can detect or otherwise identify a pattern of usage (“usage pattern”), telemetry, or user device behavior that can correspond to a triggering event. The triggering event can include, but is not limited to, selection of any portion of the first content 250, attempts by the user to interact or modify the any portion of the first content 250, viewing the first content 250, and/or hovering or moving the cursor over the first content 250);
                    translate the workflow into a logic-based representation of the workflow (para [0058], The system may identify these actions as corresponding to a usage pattern or a specific event. Thus, in some implementations, the system can be configured to determine, during use of the first application 210, that a triggering event has occurred based on a detected occurrence of a particular usage pattern. In response to such a determination, the first application 210 may present or display the stage indicator. It should be understood that in some implementations, the stage indicator itself may include or serve as a native control); and 
                   deploy the logic-based representation of the workflow, wherein deploying the logic-based representation of the workflow causes a data bus monitor to monitor a data bus for occurrences of the one or more trigger events (para [0034], Thus, there remains need for a document management system and process in which multiple authors may access a specific piece of document content and receive real-time updates as to the workflow status or stage of that specific content. With the system and process presented herein, users can more readily identify, tag, filter, sort, access, edit, communicate, and share ideas across multiple content elements. Furthermore, the ability of sole authors to keep track of or monitor the stages of various sections of their own documents can often result in makeshift or ad hoc solutions that increase manual overhead).
           Regarding to claim 2, Milvaney discloses the system of claim 1, wherein the instructions further cause the one or more processors to receive an instruction from the data bus monitor in response to the data bus monitor detecting an occurrence of a particular trigger event of the one or more trigger events, the instruction causing the one or more processors to perform a particular action of the one or more actions of the workflow (para [0097], Referring now to FIG. 14, a flow chart illustrating an implementation of a method 1400 of tagging specific content in electronic content associated with an application is depicted. In the example of FIG. 14, it is seen that a first step 1410 includes determining (during use of the application) that a first triggering event has occurred for a first content element, where the first content element includes a portion of the electronic content. A second step 1420 includes (in response to the determination that the first triggering event has occurred) causing the application to present a first user interface element including a plurality of workflow stage options).
           Regarding to claim 3, Milvaney discloses the system of claim 2, wherein the particular trigger event is collection of a document at a staging area of the document review platform, and the particular action is a pre-processing action performed during ingestion of the document to a workspace of the document review platform (para [0102], As noted previously, the ability to provide one or more users a mechanism by which to mark or indicate specific pieces of electronic content with stages (including, but not limited to, working privately, in-progress, ready for feedback, finalized, suggested, etc.) rather than the entire document or file can significantly improve workflow efficiency. In addition, by enabling specific workflow actions or modes based on the selected stage, users are given greater flexibility in their work. For example, if a user marks a piece of content as ‘working privately’ other users may not be able to make changes or see updates until the user removes the stage indication and/or re-classifies the content as being in a different stage). 
           Regarding to claim 4, Milvaney discloses the system of claim 2, wherein the particular trigger event is ingestion of a document to a workspace of the document review platform, and the particular action is a document review task performed by a second application of the document review platform (para [0058], The triggering event can include, but is not limited to, selection of any portion of the first content 250, attempts by the user to interact or modify the any portion of the first content 250, viewing the first content 250, and/or hovering or moving the cursor over the first content 250. The system may identify these actions as corresponding to a usage pattern or a specific event. Thus, in some implementations, the system can be configured to determine, during use of the first application 210, that a triggering event has occurred based on a detected occurrence of a particular usage pattern).
            Regarding to claim 5, Milvaney discloses the system of claim 1, wherein the trigger event data includes definitions of trigger events included in the list of trigger events, and wherein the action data includes definitions of actions included in the list of actions (para [0044], When a user selects the content option 320, hovers over the content option 320, clicks on the content option 320, or otherwise indicates a desire to view tools and tasks associated with the content option 320, the system may interpret the action as a triggering event. In this case, in response to the triggering event, the first application 210 displays a native control in the form of a first submenu 330, listing a plurality of content sub-options (“content sub-options”) 360 associated with the content option 320).
           Regarding to claim 6, Milvaney discloses the system of claim 5, wherein the workflow editor user interface further includes a user-selectable option to add a new trigger event to the list of trigger events, and wherein the instructions further cause the one or more processors to:
            generate a definition of the new trigger event in response to the workflow editor user interface detecting a selection of the user-selectable option to add the new trigger event (para [0058], the system may determine a triggering event has occurred before displaying the stage indicator. For example, the first application 210 or other components of the client system can detect or otherwise identify a pattern of usage (“usage pattern”), telemetry, or user device behavior that can correspond to a triggering event. The triggering event can include, but is not limited to, selection of any portion of the first content 250, attempts by the user to interact or modify the any portion of the first content 250, viewing the first content 250, and/or hovering or moving the cursor over the first content 250); and
           store the definition of the new trigger event in the trigger event database (para [0043], FIG. 3, the first menu 310 includes a series or plurality of menu options (“options”) 350. In some implementations, the first menu 310 can include one or more options normally provided when the triggering event is registered by the system).
           Regarding to claim 7, Milvaney discloses the system of claim 5, wherein the workflow editor user interface further includes a user-selectable option to add a new action to the list of actions, and wherein the instructions further cause the one or more processors to:
           generate a definition of the new action in response to the workflow editor user interface detecting a selection of the user-selectable option to add the new action (para [0046], each option type can be associated with a variety of actions. For example, the Stage option may direct users to another menu or options (see FIG. 4) where a workflow stage indicator may be assigned to a content element. In addition, the Suggest option can be configured to provide users with a mechanism for adding comments, notes, ideas, or other information and associating this information with the content element so that the suggestion is available and/or displayed with the content element when the content element is viewed (see FIGS. 11 and 12). The Customize option can allow users to add or modify the available options or policies, add or delete stages, modify current stage indicators, change the default menu or directory of stages, as well as select or upload different graphical icons to represent the specific stages. Similarly, the Settings option may offer users the opportunity to adjust the display, content, format, communication, access, and other settings associated with the collaboration tools); and
          store the definition of the new action in the action database (para [0055], stage sub-options manually entered by a user can be added to a directory of sub-options that can be stored or retained in local or cloud storage, and can be offered as potential stage choices during later workflows).
          Regarding to claim 8, Milvaney discloses the system of claim 7, wherein: the definition of the new action includes a mapping of the parameters defining the new action to a format corresponding to an application programming interface (API) (para [0107], at least some of the operations may be performed by, and/or among, multiple computers (as examples of machines including processors), with these operations being accessible via a network (for example, the Internet) and/or via one or more software interfaces (for example, an application program interface (API)).
           Regarding to claim 9, Milvaney discloses the system of claim 5, wherein a definition included in the definitions of trigger events indicates at least one of a parameter of data communicated over a data bus or an identifier associated with a data bus (para [0116], the machine 1600 may include processors 1610, memory 1630, and I/O components 1650, which may be communicatively coupled via, for example, a bus 1602. The bus 1602 may include multiple buses coupling various elements of machine 1600 via various bus technologies and protocols). 
          Regarding to claim 10, Milvaney discloses the system of claim 1, wherein a relationship element of the one or more relationship elements indicates that a first function block of the one or more function blocks is to be executed at least one of (i) in parallel with, or (ii) after, a second function block of the one or more function blocks (para [0035],  As the users collaborate on a live document, various pieces or segments of the document may be modified or otherwise accessed at various times and across various devices. In one implementation, multiple users can access the same document at the same time and make changes that are presented in real-time to other users. Thus, workflow occurs via multiple ‘streams’ that are configured to push data and pull data from a central repository or cloud network).
           Regarding to claim 11, Milvaney discloses the system of claim 1, wherein the list of trigger events includes a particular trigger event corresponding to completion of a type of document review task (para [0034], the proposed system provides both individual and group users the ability to more precisely communicate or specify the level of completeness of different pieces of content, and help set expectations for their colleagues, reviewers, coauthors, or other collaborators).
           Regarding to claim 12, Milvaney discloses the system of claim 11, wherein the type of document review task is: a search index build, an analytics index build, a structured analytics set build, a document review platform script, or an optical character recognition (OCR) set build (para [0047], any of the menus or native controls and options described herein can also include or be associated with an optional tool overview or Help tool. Such options can be configured to provide an introduction or summary of the offered feature(s) or tool(s), including but not limited to presentation of a teaching guide, FAQs, search for help topics, images, schematics, tutorial overviews, screenshots, photos, slideshow, video, audio, and other such content or guidance).
           Regarding to claim 13, Milvaney discloses the system of claim 1, wherein the list of actions includes a particular action corresponding to a type of document review task, and wherein the user-selectable option to select the action for the particular action includes a field to select at least one of (i) a pre-defined document review task of the type of document review task, or (ii) a new document review task of the type of document review task (para [0040], in response to a triggering event, the first application 210 displays another native control in the form of a second menu 610, which lists a plurality of options that may be related to the particular stage identified in the stage indicator, or may be related to the fact that any stage has been assigned to the content. In FIG. 6, the native control is presented as a floating drop-down menu).
          Regarding to claim 14, Milvaney discloses the system of claim 13, wherein the type of document review task is: building a search index, running a search terms report, building a conceptual analytics index, clustering documents, performing optical character recognition (OCR) on a set of documents, or imaging a set of documents (para [0047], any of the menus or native controls and options described herein can also include or be associated with an optional tool overview or Help tool. Such options can be configured to provide an introduction or summary of the offered feature(s) or tool(s), including but not limited to presentation of a teaching guide, FAQs, search for help topics, images, schematics, tutorial overviews, screenshots, photos, slideshow, video, audio, and other such content or guidance).
          Claims 15-26 are written in method and contain the same limitations found in clams 1-14 described above, therefore, are rejected by the same rationale.
          Claim 27 is written in medium and contain the same limitations found in clams 1, described above, therefore, is rejected by the same rationale.


          
                                                            Conclusion
8.        Claims 1-27 are rejected.
9.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
            Demaris et al. (US 2020/0210383) disclose a system and method for management of remote metadata-based activities while accessing electronic content via a local application.  
            Webster et al. (US 2020/0133711) disclose generally to software development and more particularly to methods and systems for automated configuration and execution of context-optimized software development workflow processes for software. 
           Brebner (US 2020/0007615) discloses the server instances serve client application instances of one or more client applications, including marshalling resource calls and executing custom workflows.
          LeLay et al. (US 2017/0255887) disclose a workflow server that includes an interface configured to receive data that indicates a type of a release event over a communication medium, wherein completion of the release event results in the at least one document being sent over a predetermined channel at a predetermined time for an intended audience. 
            Pearl et al. (US 2017/0048285) disclose the workflow objects comprise workflow metadata that describes a workflow as a set of workflow tasks to be carried out in a progression.
           Liebelt et al. (US 2016/0291911) disclose generating document-specific histories for multi-document print jobs. One system is a workflow server with an interface and a controller. The interface receives a print job that defines multiple documents, and the controller directs devices of a print shop in accordance with a print workflow. The controller identifies properties of each of the documents to track while the print job is being processed in the workflow, receives progress information from the devices, and analyzes the progress information to detect a triggering event indicating that a document in the workflow has transitioned to a new state at an activity. 
          Coslovi et al. (Us 2015/0370540) disclose techniques for facilitating workflow design and modification in a workflow management system. 
           Beringer et al. (Us 2007/0288258) disclose methods and apparatuses enable triggering a work action from instantiation of a document. 

10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
November 19, 2022